PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Claudia Brunn, et al. 
Application No. 16/616,524
Filed: November 25, 2019
For: METHOD FOR PRODUCING A LIGHT-COLOURED DISALT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 02, 2022, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

A review of the file record indicates that an auto grant decision was mailed on June 09, 2022, which GRANTED the e-petition filed June 09, 2022, under the unintentional provisions of 37 CFR 1.137a.  Therefore, the petition is unnecessary and is DISMISSED AS MOOT.

A review of the record indicates that petitioner has submitted a duplicate payment of $2100 for the required petition fee on June 09, 2022.  Therefore, the $2100 duplicate payment will be refunded back to petitioner’s original form of payment via credit card as authorized. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET